 1   KATHLEEN J. ENGLAND, Nevada Bar No. 206
     GILBERT & ENGLAND LAW FIRM
 2   610 South Ninth Street
     Las Vegas, Nevada 89101
 3   Telephone: 702.529.2311
     E-mail:     kengland@gilbertenglandlaw.com
 4
     JASON R. MAIER, Nevada Bar No. 8557
 5   DANIELLE J. BARRAZA, Nevada Bar No. 13822
     MAIER GUTIERREZ & ASSOCIATES
 6   8816 Spanish Ridge Avenue
     Las Vegas, Nevada 89148
 7   Telephone: 702.629.7900
     Facsimile: 702.629.7925
 8   E-mail:    jrm@mgalaw.com
                djb@mgalaw.com
 9
     Attorneys for Plaintiffs William J. Berry, Jr.,
10   Cynthia Falls and Shane Kaufmann

11

12
                             UNITED STATES DISTRICT COURT
13
                                     DISTRICT OF NEVADA
14

15    WILLIAM J. BERRY, JR.; CYNTHIA                    Case No.: 2:17-cv-00019-APG-BNW
      FALLS; SHANE KAUFMANN,
16                                                      STIPULATION AND REQUEST
                              Plaintiffs,               FOR AN ORDER TO EXTEND
17                                                      JOINT PRETRIAL ORDER
      vs.                                               DEADLINE
18
      DESERT PALACE, INC. d/b/a CAESARS                 (SECOND REQUEST)
19    PALACE; et al.,
                                                                   ORDER
20                            Defendants.
21
             IT IS HEREBY STIPULATED AND AGREED among Plaintiffs WILLIAM J.
22
     BERRY, JR., CYNTHIA FALLS, AND SHANE KAUFMANN (“Plaintiffs”) and
23
     Defendant DESERT PALACE, INC., d/b/a CAESARS PALACE (“Defendant”), that the
24
     deadline for filing the Joint Pretrial Order be extended in light of Plaintiffs’ motion to alter
25
     or amend the Court’s Order granting in part Defendant’s motion for summary judgment
26
     [ECF No. 150], which is pending.
27
             The justification for this extension is as follows. Previously, the Court (on
28
     November 4, 2019) granted the first extension to file the Joint Pretrial Order [ECF No.

                                                    1
 1   149] based on the Defendant’s (then-pending) motion to consolidate (ECF No. 32) this

 2   case with another case, Kaufmann v. Desert Palace, Inc., Case No. 2:18-cv-02037-KJD-

 3   DJA. On March 25, 2020, in that other case, Kaufmann v. Desert Palace, Inc., USD Judge

 4   Dawson issued a decision denying consolidation. ECF No. 48.

 5           Presently, under this Court’s previous Order in this case, the parties are now

 6   required to submit the Joint Pretrial Order within 60 days of the March 25, 2020 Order in

 7   the other Kaufmann case. ECF No. 149. However, another filing has occurred in the

 8   meantime which impacts this now-triggered deadline.

 9           On November 15, 2019, after the Court issued its first order extending the deadline

10   to file the Joint Pretrial Order, Plaintiffs filed their motion to alter or amend the Court’s

11   order granting in part Defendant’s motion for summary judgment [ECF No. 150]. This

12   motion is now fully briefed and awaiting consideration and decision. The Court’s decision

13   on that motion will have significant impact on the content of the Joint Pretrial Order so it

14   would be prudent to have the deadline extended.

15           Thus, to eliminate unnecessary and possibly duplicative work and filings, to

16   further judicial economy, and to conserve the parties’ resources, the parties now request

17   that the Court extend the deadline for filing the Joint Pretrial Order in this case to 60 days

18   after the Court issues a decision on Plaintiffs’ motion to alter or amend.

19   / / /

20   / / /

21   / / /

22   / / /

23   / / /

24   / / /

25   / / /

26   / / /

27   / / /

28   / / /


                                                   2
 1          This is the parties’ second stipulation to extend the Joint Pretrial Order filing

 2   deadline. As set forth above, this stipulation is made in good faith in order for the parties

 3   to avoid incurring unnecessary legal fees while also conserving judicial resources pending

 4   the outcome of Plaintiffs’ motion to alter or amend. This stipulation is not for the purpose

 5   of causing any undue delay, and the parties agree that good cause therefore exists for an

 6   extension.

 7    DATED this 3rd day of April, 2020.               DATED this 3rd day of April, 2020.

 8    MAIER GUTIERREZ & ASSOCIATES                     AKIN GUMP STRAUSS HAUER FELD LLP
 9     /s/ Danielle J. Barraza                         /s/ Esther G. Lander
      KATHLEEN J. ENGLAND                              ESTHER G. LANDER (pro hac vice)
10    Nevada Bar No. 206                               1333 New Hampshire Avenue, NW
      GILBERT & ENGLAND LAW FIRM                       Washington, DC 20036-1564
11    610 South Ninth Street
      Las Vegas, Nevada 89101                          PATRICK H. HICKS
12                                                     Nevada Bar No. 4832
      JASON R. MAIER                                   LITTLER MENDELSON, P.C.
13    Nevada Bar No. 8557                              3960 Howard Hughes Parkway, Ste. 300
      DANIELLE J. BARRAZA                              Las Vegas, NV 89169
14    Nevada Bar No. 13822
      8816 Spanish Ridge Avenue                        SANDRA KETNER, ESQ.
15    Las Vegas, Nevada 89148                          Nevada Bar No. 8527
      Attorneys for Plaintiffs William J. Berry,       LITTLER MENDELSON, P.C.
16    Jr., Cynthia Falls and Shane Kaufmann            200 S. Virginia Street, 8th Floor
                                                       Reno, NV 89501
17                                                     Attorneys for Defendant Desert Palace,
                                                       Inc. d/b/a Caesars Palace
18

19

20                                  IT IS SO ORDERED.
21                                  Dated this ____ day of __________________, 2020.
22

23                                   BRENDA STATES
                                            WEKSLERDISTRICT JUDGE
                                    UNITED
24                                   UNITED STATES
                                    Dated: April     MAGISTRATE JUDGE
                                                 3, 2020.

25

26

27

28


                                                   3
